Order, Supreme Court, New York County (Marylin Diamond, J.), entered February 27, 2002, which, inter alia, granted the motion of defendant Eagle Insurance Company for summary judgment, and declared that an insurance policy issued by Eagle Insurance Company was canceled as of February 4, 1991, unanimously affirmed, with costs.
As the motion court noted, David Isenberg, an officer of DCW *466Auto Agency, the agent and underwriter for defendant Eagle Insurance Company, testified in detail about the cancellation procedures followed by DCW in terminating a policy for nonpayment. He sufficiently established that he had the requisite knowledge to testify as to those procedures with authority (cf. Lumbermens Mut. Cas. Co. v Comparato, 151 AD2d 265 [1989]). In view of his testimony, we conclude that there was sufficient evidence to prove that the policy issued by Eagle to its insured, Shimoe Brake & Wheel, which only made one payment on the policy, was properly canceled in accordance with the requirements of Insurance Law § 3426 (c) (1). Concur — Buckley, P.J., Sullivan, Rosenberger, Wallach and Friedman, JJ.